Fourth Court of Appeals
                                         San Antonio, Texas
                                               January 17, 2020

                                             No. 04-20-00020-CR

           IN RE STATE OF TEXAS, ex. rel. Todd A. “Tadeo” Durden, County Attorney

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

        On January 10, 2020, this court received relator’s petition for writ of mandamus. The
petition violates Rule 9.4 of the Texas Rules of Appellate Procedure in that it exceeds the
maximum word limit. See TEX. R. APP. P. 9.4(i)(2)(B). Relator filed a motion requesting leave to
exceed the word limit. See id. 9.4(i)(4).

        Relator’s “Motion to Exceed Word Limits” is DENIED. It is therefore ORDERED that
the petition for writ of mandamus is STRICKEN from our record. It is FURTHER ORDERED
that relator file an amended petition not to exceed the maximum word limit in compliance with
Rule 9.4 no later than February 3, 2020 or this original proceeding will be dismissed for want
of prosecution. See id. 38.9, 42.3.

      On January 13, 2020, relator filed two motions regarding the mandamus record. In its
“Motion for Relief Under Rule 9.2(c)(1),” relator asks this court to accept for filing the
mandamus record in a PDF file on flash drive and on CD. Because the PDF file has been
contemporaneously filed with this court, relator’s “Motion for Relief Under Rule 9.2(c)(1)” is
GRANTED.

        The relief requested in the second motion, “Successive Motion for Relief Under Rule
35.3,” is less clear. We construe the motion as asking this court to order Kinney County to pay
the costs for preparing the clerk’s record 2 and reporter’s record to be filed in this original

1
  This proceeding arises out of The State of Texas v. Mark Anthony Gonzalez; Cause No. 10041CR, and twenty-one
other cases, pending in the County Court, Kinney County, Texas. The Honorable Sid L. Harle signed the order at
issue in this original proceeding.

2
   The PDF file referenced above is over 5,500 pages long; therefore, we assume this file contains the documents
that might otherwise be included in a clerk’s record.
proceeding. The Texas Rules of Appellate procedure require the trial clerk to file the clerk’s
record and the official or deputy reporter to file the reporter’s record in an appeal. See TEX. R.
APP. P. 35.3(a), (b). “The appellate court may enter any order necessary to ensure the timely
filing of the appellate record.” Id. at 35.3(c).

        However, the Rules applicable to original proceedings contain no such requirement on
the part of the trial clerk or reporter. Instead, Texas Rule of Appellate Procedure 57.2 requires
the relator to file with the petition:

        (1) a certified or sworn copy of every document that is material to the relator’s
        claim for relief and that was filed in any underlying proceeding; and
        (2) a properly authenticated transcript of any relevant testimony from any
        underlying proceeding, including any exhibits offered in evidence, or a statement
        that no testimony was adduced in connection with the matter complained.

Id. at 52.7(a).

      Because it is the relator’s responsibility to file the appropriate appendix, relator’s
“Successive Motion for Relief Under Rule 35.3” is DENIED.

        Relator is FURTHER ORDERED to file the reporter’s record from the November 20,
2019 hearing no later than February 3, 2020. Relator’s amended petition must contain
citations to the reporter’s record as appropriate. See id. 52.3.

        It is so ORDERED on January 17, 2020.


                                                                PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court